Case 1:21-cv-00309-ELH Document 44-4 Filed 09/07/21 Page 1 of 9

Exhibit 4
Case 1:21-cv-00309-ELH Document 44-4 Filed 09/07/21 Page 2 of 9

Vuzix Partners with Powershelf to
Deliver "Powershelf Stock to Sight
and Pick-to-Sight, powered by Vuzix"
to Retail Stores

VUZIX

View the Future®
NEWS PROVIDED BY
Vuzix Corporation —
Dec 28, 2017, 14:15 ET

ROCHESTER, NY., Dec. 28, 2017 /PRNewswire/ -- Vuzix® Corporation (NASDAQ: VUZ)), ("Vuzix"), a
leading supplier of Smart Glasses and Augmented Reality (AR) technologies for the consumer
and enterprise markets, is pleased to announce a strategic partnership with Powershelf to deliver
a comprehensive wearable Internet of Things (loT) smart glasses solution for stocking retail store
shelves. The "Powershelf Stock-to-Sight and Pick-to-Sight, powered by Vuzix" solution uses AR
technology and artificial intelligence to provide a hands-free option for store personnel to scan
and overlay product-specific images directly into Powershelf through Vuzix smart glasses to

reduce errors, save money and improve employee efficiency.

 

Powershelf Stock to Sight and Pick-to-Sight, powered by Vuzix

"Restocking consumes enormous amounts of resources as every item sold needs to be restocked
by hand," said John White, Co-CEO of Powershelf. "Through our Powershelf Network, which

includes GE, SAP, Qualcomm, Microsoft and now Vuzix, we will integrate Powershelf's machine
learning and artifigiahintetiggrsmmtechnotegiesanitmVuz | augmented reakity technology to
remove significant costs from retailers. Together we will give retailers powerful new tools to
further improve their operational efficiency as well as optimize their supply chains and help

them better serve their customers."

Retailers adopting the "Powershelf Stock-to-Sight and Pick-to-Sight, powered by Vuzix" solution
will see significant benefits. In a recent study conducted with a major global shipping company,

AR smart glasses technology delivered:

e Uptoal5 percent increase in picking accuracy; and,

¢ A 50 percent decrease in employee training time.

In another study with a major global healthcare company there was a, 46% increase in pick and

pack productivity using AR glasses.

The Powershelf® platform combines their battery-free smart shelving hardware devices with
proprietary software to transform stores into smart and connected environments. The platform
gives retailers an edge in today's omni-channel retail environment by harnessing live on-shelf
availability data, improved pricing accuracy and reduced out-of-stock incidents, while providing
the ability to interact with shoppers' mobile devices in real time. The Powershelf platform is a
green technology: It requires no batteries and it significantly reduces the need for paper tags and

signage, which can help retailers meet their environmental sustainability goals.

"Partnering with Powershelf provides a tremendous opportunity for Vuzix to establish a footprint
inside the day-to-day operations at retail stores with some of our next generation smart glasses.
More importantly, it allows us to leverage the existing Powershelf network, exposing new and
valuable use cases for this comprehensive solution set combining Machine Learning, loT and the
use of our award winning Augmented Reality technology. Anyone familiar with this space can

see how this will change the game in retail," said Paul Travers, CEO and President, Vuzix.

About Powershelf
Powershelf is a leading provider of retail technology solutions. The Powershelf platform includes
Microsoft, Qualcomm, SAP and GE integrated solutions to provide constant power and two-way

communication to software-enabled applications and devices. The platform enables retailers and

os)
manufacturers taka provethHisoperationabefficieaaysrediucenut7of-storlgingigfents, improve
demand forecasting, reduce waste and, ultimately, lower prices. For more information, please

visit www.loTSmartRetail.com.

About Vuzix Corporation

Vuzix is a leading supplier of Smart-Glasses and Augmented Reality (AR) technologies and
products for the consumer and enterprise markets. The Company's products include personal
display and wearable computing devices that offer users a portable high-quality viewing
experience, provide solutions for mobility, wearable displays and virtual and augmented reality.
Vuzix holds 59 patents and 42 additional patents pending and numerous IP licenses in the Video
Eyewear field. The Company has won Consumer Electronics Show (or CES) awards for innovation
for the years 2005 to 2018 and several wireless technology innovation awards among others.
Founded in 1997, Vuzix is a public company (NASDAQ: VUZ1) with offices in Rochester, NY, Oxford,
UK and Tokyo, Japan.

Forward-Looking Statements Disclaimer

Certain statements contained in this news release are "forward-looking statements" within the
meaning of the Securities Litigation Reform Act of 1995 and applicable Canadian securities laws.
Forward looking statements contained in this release relate to the business success of our
relationship with Powershelf, the efficiencies from their solutions coupled with Vuzix products,
and among other things the Company's leadership in the Smart Glasses and AR display industry.
They are generally identified by words such as "believes," "may," "expects," "anticipates," "should"
and similar expressions. Readers should not place undue reliance on such forward-looking
statements, which are based upon the Company's beliefs and assumptions as of the date of this
release. The Company's actual results could differ materially due to risk factors and other items
described in more detail in the "Risk Factors" section of the Company's Annual Reports and
MD8A filed with the United States Securities and Exchange Commission and applicable
Canadian securities regulators (copies of which may be obtained at www.sedar.com or
www.sec.gov). Subsequent events and developments may cause these forward-looking
statements to change. The Company specifically disclaims any obligation or intention to update
or revise these forward-looking statements as a result of changed events or circumstances that

occur after the date of this release, except as required by applicable law.

Media and Investor Relations Contact:
Case 1:21-cv-00309-ELH Document 44-4 Filed 09/07/21 Page 5of9

on]

FREE ACCOUNT

HOME NEWSCENTER- BLOG

Tiiaceday CSantambher 7 9097
iUesday, september /, 2UZ1

Powershelf Appoints Joe Surprenant to Advisory Board

Share Article

Director at Vuzix, Leading Supplier of Smart Glasses and Augmented Reality (AR) Technologies, Appointed
to Powershelf Advisory Board

 

ANNAPOLIS, MD. (PRWEB) MARCH 23, 2018

Powershelf is pleased to announce the appointment of Joe Surprenant to the Powershelf Advisory Board.
Joe Surprenant is Director at Vuzix, a leading supplier of smart-glasses and augmented reality (AR)
technologies, where he leads all commercial teams for the North America and the Asia Pacific regions.
He has more than 20 years of experience across finance, supply chain, manufacturing, sales and
marketing, and has played senior roles in running startups and developing sales teams.

“lam thrilled to welcome Joe to the Powershelf Advisory Board,” said John White, co-CEO of Powershelf.
“Joe brings valuable experience and deep expertise in digital supply chain transformation and Internet of
Things solutions, and he will be a tremendous asset to Powershelf.”

The Powershelf Advisory Board is comprised of individuals from across the technology, retail and
consumer goods industries who help guide the operations and development of Powershelf.

HEH

About Powershelf

Powershelf is a leading provider of retail technology solutions. The Powershelf platform includes
Qualcomm, Microsoft, SAP and GE integrated solutions to provide constant power and two-way
communication to software-enabled applications and devices. The platform enables retailers and
manufacturers to improve their operational efficiency, reduce out-of-stock incidents, improve demand
forecasting, reduce waste and, ultimately, lower prices. Powershelf was recently featured inside the
Microsoft booth at the National Retail Federation show in New York and inside the Qualcomm booth at
the Consumer Electronics Show in Las Vegas last month. Visit http://www.iotsmartretail.com for more
information.

Share article on social media or email:
Case _1:21-cv-00309-ELH Document 44-4 Filed 09/07/21 Page 6 of 9

CROIGIORO

View article via:
PDF PRINT

Contact Author

Sn SERED

JULIA FLOOD

+1 (410) 268-0030 Ext: 258

wv

@Powershelf

 

 

News Center

 

v (f)

 

Questions about a news article you've read?

teach « o the autor: contact and available social following information is listed in the top-right of all
news releases.

 

Questions about your PRWeb account or interested in learning more about our news services?
— Case 1:21-cv-00309-ELH Document 44-4 Filed 09/07/21 Page 7 of 9
oall PRWeb: 1-866-640-6397

 

Upshot £5)

 

   

ISHN

©Copyright 1997-2015, Vocus PRW Holdings, LLC. Vocus, PRWeb, and Publicity Wire are trademarks or registered trademarks
of Vocus, Inc. or Vocus PRW Holdings, LLC.

 
 
MDM9206

 
